Evans, Judge.
The defendant was convicted of leaving the scene of an accident. He was sentenced to pay a fine of $200 and to serve twelve months, the twelve months to bé suspended upon payment of the fine. Defendant appeals. Held:
A stipulation of facts properly authenticated discloses that defendant and another driver became involved in an altercation while driving motor vehicles on the expressway system of metropolitan Atlanta, and finally a collision between the two cars occurred, while the two drivers continued to shout at each other. Each driver contended the other driver drove his car into the other vehicle.
The evidence is conflicting as to which vehicle struck the other, but defendant admits he left the scene after shooting out the front tires of the other vehicle. Defendant contends he was in fear of bodily injury being inflicted upon him by the other driver, and that he shot the tires to prevent the other driver from following and catching up with the defendant. Code Ann. § 26-906 (Criminal Code of 1968, Ga. L. 1968, pp. 1249, 1274) provides that one is not guilty of a crime if it is committed under such coercion that the defendant reasonably believes the performance of the act is the only way to prevent great bodily harm. See McCoy v. State, 78 Ga. 490 (1) (3 SE 768); Jones v. State, 207 Ga. 379 (2), 380 (62 SE2d 187); Perryman v. State, 63 Ga. App. 819 (4), 820 (12 SE2d 388).
The trial judge heard the evidence and found it sufficient to convict. The evidence clearly authorized the conviction and sentence. Guilt or innocence was a question for the fact finder (the judge in this instance). *202Rhodes v. State, 41 Ga. 215, 217; Adler v. Adler, 207 Ga. 394 (7) (61 SE2d 824); Hampton v. State, 102 Ga. App. 511 (1) (116 SE2d 649); Bragg v. State, 105 Ga. App. 442, 443 (3) (124 SE2d 645); Batson-Cook Co. v. R. C. Pierce &c. Co., 124 Ga. App. 835, 836 (186 SE2d 358).
Argued January 14, 1974
Decided March 7, 1974.
Don M. Jones, Richard J. Azar, Jr., for appellant.
Michael A. White, Solicitor, for appellee.

Judgment affirmed.


Eberhardt, P. J., and Pannell, J., concur.